NWOr~le   Jukm Dai#&     Jr.                               Opinion No. N-77
     Criminal Dirtrict Attorney
     C~lvortoa &nmty                                            &r        nlgilt   Of 88ployur'of
     GalWstoa; Taxam                                                      l c o lmty ’h wp it8l to
                                                                         be repn~oatadby.
                                                                         union whichdoor not
                                                                        .bargaio or clai~'tha
                                                                         risht  to 8trika.

     Dur nr. Dwimlir

               You have raquuud       ao    opinion        of this dffice      concaves        the
     fOllouill~ quwtiau

                     %hubor aployau     of th8 Galcrraton County Memorial
               Uorpital bmva tha r&ht, to bo raprerentod by l union rhicb
               -‘not    hu@n    or clair tb   ri&t to ltrika."

               Article    Sl54c, V.A.C.S.,      rod0        u   follomr
                                                                              .'
                    “suction1. It ir declared to                  ba   yaiwt       th8   @UC         -~   'I'
               pol$cyof the Stite of Teamfor any official    or pop  of of-
               ficialaof the Itwo.    or of a County, City,lhmicipdityor
               other political lubdiviaion of thr Stato,,to oatu into l
               tiollectivc    bergaiaing    contract labor or#aaisatim
                                                           with   l       re-
               rpactiq the vyu,        hours,or conditiona
                                                        of aploymut    of
               public aployoar,  and my lucb contucto entuod into bftor
               tha lffacticn data of this Act ahall be null aud void.

                    “8wtion      2. It lr doclara
                                               to be qaiart  the public
               policy of the Stata     of    Tuu
                                           for any muchofficial  or group
                          to tacomica a laboror#&lratiar
               of officiala                                  u tha hu-
               @nSn$  uwt   for any Broup of public mployrr.

                     “BWti0n 3. It ia doclarod to bm qdnot  the public
               policy of tbo State of Tuu for public aployou   to an-
               g-a inltrikm or or~mirad work ltoppyom against        the
               Stat. of,Taxu or any political wbdivioion thraof.       Aay
               muchuployaq uho participate    in such l rtrilu o h a l ‘for-
               fait all civill   rvlca,r*tm,                ra-agloyawnt rigt.m urd
               soy o.tber righta, bonofite,           or    privllowm ubicb ho oajoya
                           '.
                                      - 347 -
.I
NO& Julee Demieoi, Jr;,    peg. 2 (U-77)



          ee l result of hie employmentor prior eaploym.ot, pro-
          viding, hwever, that the xi&t    of &n lndividwl   to ceeee
          wo r klhell not be ebridged eo long ee the individuel ie
          not lctlq In concert uith others in in orgenired work
          *toppu= *

               “S.ctitm 4.  It ie dec1u.d to be the public policy
          of the Stete of Taxer tbt no p er mnlhell be denied
          public employmentby reum of xemberehip or n-et-
          chip in e lebor org.nir.tioa.

                “Section 5. The term ‘lebor orgenizetion’ meme
          eny orgenisetioa of lny kind, or any lgency or employee,
          r.preeentetioo committo. or plan, lo vhich op1oy.m pert-
          icip.te end which uiata for the pur~oae. in whole or ix
          pert. of dulinp with oa. or more cmployere concerning
          grievemae, lebor dimputee, mgee, retee of pay. hours
          of employmmt, or condition. of work.‘

                   “Section6.Th. provlriom  of thie Act lhrll uot
          impair the lxietiag rbht of public aployee. to preunt
          ~rievancce conceralnp theirveger. hours of work, or tax-
          ditione of work iadividuelly or through . repreeeot.tiv.
          that dome not cl&m the right to ltrike.

                “Section 7. If eny cl~uee, eentence. perqreph or
          pm-t of thle Act or the .pplc.tim    thereof to any perem
          or circumetencem, lh.11 for my remon be edjudged to be
          invelid, ouch judgment .h.ll not .ffect.impair. or in-
          mlidet.   the reminder of this Act .nd the lpplicetioo
          thereof. but ehell be confia.d in ite operetioo to the
          portion of the Act directly iavo1v.d in the contrwemy
          in which judgmrmt &ml1 have b.m rendered end to the
          permo or circumetence. involved.”

           It ie the opinion of thie offic. thet employ..r of the C.lv..too
County Mmoriel Hospice1 mey belong to l l&or orgeniretioo of their choice
end preeent prievenccs through l lebor orgeniretion that doas not claim
the rQht to strike or bergein collectively.

            Two Court of Civil Apperla cue     have dimcueeed Article 51%~
rpccificelly  Sectlone 4 end 6. The firetvu &y&y            . CitY Of D.1- .
292 S.U. 2d 172, (Tu.    Cfv. App. 1956. orrot   ref. 0. ry 8.1   Th 0 court
held Article 5154~ voided l city ordinance ptohibitiug union maberehip
by public   employace. The Court etated in pert:

                ‘We cannot find merit fn eppellre’ poeitioa that
          the statute iteelf ie cwtr.dictory.    or cantdam cat?+
          dictory tome.‘ ~ppelleor ur‘e that geetime 1 md 2 are
                                - 343 -
Hon. Jul.8 Demiani, Jr.,   peg8 3 (M-77)



          in conflict with Sectim 6, end allege thet the firet two
          eectione in prohibiting collective bergoining conflict
          with Section 6, which providee that this lct shell not
          impair the existing right of public employcce to preeent
          grievencee individuelly or through e representative.      We
          do not believe thet theee lectime era in conflict.       The
          etetute ID very cleer in forbidding collective bergeining.
          end the recognition of l union le l bergeining agent, end
          declering null end void any contrects entered into between
          municipel luthorities end eny luch orgeniretion on that
          besir; but bcceus. it petPita public anployeee to preeent
          griavencea individuelly or through l representetlve, the
          statute dome not contredict iteelf, nor doee Sectim 6
          &mflict vith the lbove provieione.      The prereatetion
          of a grievence ia in effecta Gnileterel procedure, vbere-
          ee e cmtrect or egreeaent reeulting from collective bar-
          geining amt of e neceeeity be e biletarel procedure cul-
          mineting in l lnceting of the rind. involved end binding
          the pertiee to the agrement. The praeentetion of l griev-
          ance in #implywhat the wrde imply. end no more. and here
          it muet be rememberedthet the privilege ie extended only
          with the expreee rertriction tiut @trike8 by public ~loyeer
          are illegel end unlewful, le ie collective bergaining, lo
          it la clear thet the .t.tuto   carefully prohibita striking
          end collective berg&t&g.     but doeo permit the preeeatetion
          of grievenceo, e unileterel proceeding raeulting in no
          loam of eovereignty by the micipelity.       We think the
          ltetute la cleer.  unambiguoue .od not contredictory of
          iteelf.

                “We think the triel court vu in error in holding
          that the ordiruncee of the City of Dellee prohibiting
          itm employee. from joining or belonging to labor orgen-
          iratiwe were velid.      Such ordinencee  me thoee here in-
          volved ere lx cleer conflict with Art. 5154~. one of the
          Generel Leve of the Steteof Tear.        Art. XI, fi 5 of
          the Conetitutim of Texu, Vemoa’r Am. St., providee
          that no ordinmce pe...d u nder l city cherter ehell cm-
          rein any provirion inconeietont vith the Generel Len of
          the Stete. l?a believe that the peeeege of the Above lt.tute
          in 1947 rmdere tha ordinancea      here involved void, beuuee
          they collflict with the valid law of the Stat. of Tuee.
          The ltetute l pacifically   refera  to public employeea 5.n
          Section 4 end la clur and unequivocel in ita tarme. The
          Dellee ordinences era l   quelly cleer end unequivocel in
          prohibiting city employace from joining or belonging to
          lebor uaiono. end the enwar by the City Council to the
          latter written by the two firmen vee very definite in
          refuoing perrieeion, end #tat*       that if they joined lucb

                              - 349 -
    .
            -.
.       .




                 Hon. Julee Demieoi, Jr.,   pege 4 W-77)



                           en orgeairetioo they would be eumerily diemieeed from their
                           -Pbmt.        We bold, therefore, that thie lction end the
                           ordinencee of the City of Dellu are sontredictory to md
                           in violetion of the GeneralLeve of the State of TBXAB,
                           end era therefore void end unenforceebla.”

                           l@xt in &$,&     Iadeoendeot School District   v   m
                  i#,, t
                 peder           at.
                 330 9. U. 2d 702 (Tax; Civ. App. 1959, error   ref.n. r. a.). the
                 Court maid:

                                 “Since enactment of above quoted legieletioo iu 1947,
                           tid   withio :ta lialt~tiozw,  public employtea say become
                           wderm of l labor vaion. Boverlvv City of w               Tex.
                           civ. App., 292 8. W. 26.172. The AC; (Article SU4cj deele
                           uclueively    with  ‘public employear, labor or~mdutione,
                           ltTlk e*. etch.’ ad with reepect to l  ppellente’ point 3-b.
                           It eppeereelmoat too plein for lrgumeatthat      the vord
                           ‘repreeeotetive’ of Section 6 ie referebla to Labor Unioru
                           that do not dab      A right to errike. Ia the field of
                           labor l~v, our Legislature hu conelatently employed the
                           tam   ‘repruentative’     u indicative of l labor union;
                           lee Art.  51548, V. A. C. S. Aleo in the Netionel Labor
                           Baletione Act. 29 U.S.C.A.8 151 et. leq .(excluding pub-
                           lic employeee, however), ‘repreeentetiva’ ie &fined am
                           including ‘eny individuel or labor orgeafretfon.’     In the
                           wording of Sec. 6, A# appelleee proporlp atate.    ‘rapremat-
                           ltiw’wee wed ineteed of lebor union or lebor or~mair-
                           atim   lo AIJ to afford A vider choice of yency to the
                           public employee.”

                           It ie therefore our opinion thet Section6 of Article. 5154~.
                 provide8 thet public employmaehave the right to prernt grievuace8 con-
                 cemiag their vegee,,houre of work, or conditime of work through l labor
                 uoiou that domenot c&L tbe right to #trike or bergein collectively.



                                Public employeea beve the right to preeent grievencee
                           concerning their wegee. bourr of work, or conditiooe of
                           work through A lebor union thet dome not claim the ri&t
                           to #trike or bargain collectively.

                                                             very truly,




                                                                Genortl of Tcxu
    -_.   .
1
                                                              .

.
                                                                         , .

          HOa.   Jules DAmiAni.   Jr.~. pege 5   (M-77)



          Prepared by Ronald E. Luna
          bAiAtAUt    AttorneyGeneral

          APPROvgD:
          OPMICN CCWITTEE

          8.vthorUe Phillip., Ch.im.n
          W. V. Geppart,Co-Chairma
          SamKelley
          Lenny Zwiener
          Dougl.. chi1ton
          w. 0. Shultz

          STAfT L&L     ASSISTANT

          A. J. Carubbi. Jr.




                                                          :       . .
                                                                    a’




                                            - 351 -